DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-5335310 (hereinafter JP’310).
Regarding claim 1, JP’310 discloses a medical ultrasonic treatment device for generating ultrasonic vibrations and for transmitting the ultrasonic vibrations to a tool which can be connected to the ultrasonic 5treatment device, comprising: an ultrasonic vibration generator (28) with a plurality of piezoelectric elements (8, 9, 10, 11) to which an electric voltage can be applied in order to generate the ultrasonic vibrations, and a circuit board (33, 34, 35) to supply the plurality of piezoelectric elements with electric voltage.
Regarding claim 3, the circuit board comprises a plurality of contact sections, wherein on each contact section at least 15one surface contact is provided, at which an electrically conducting metal layer of the circuit board contacts one of the plurality of piezoelectric elements. See Figs. 2, 3 and 5.
Regarding claim 4, at least one contact section of the plurality of contact sections comprises two opposite sides, wherein 20each of the opposite sides has a surface contact. The contact section of element 33 has two opposite sides. 
Regarding claim 5, the contact sections of the plurality of contact sections are arranged parallel and/or substantially aligned to one another. Contact sections shown in Fig. 2 are parallel to each other. 
Regarding claim 6, neighboring contact sections of the plurality of contact sections are connected to one another by respective connecting sections of the circuit board.
Regarding claim 7, the plurality of piezoelectric elements are arranged in a stack, wherein one respective contact section of the plurality of contact sections of the circuit board is arranged between two neighboring piezoelectric elements of the stack.
Regarding claim 8, the plurality of piezoelectric elements are arranged in a stack, wherein the connecting sections are arranged outside the stack.
Regarding claim 9, the connecting sections following one another relative to a longitudinal axis of the stack are each arranged on opposite sides of the stack. Figs. 2 and 3 show contact portions on both sides of the stack. 
Regarding claim 11, the circuit board comprises a linking section (35) for connection to an electrical power source.
Regarding claim 14, the plurality of contact sections are arranged at an angle relative to the linking section.
Regarding claim 15, the electric energy is supplied through the power supply wiring.
Regarding claim 16, JP’310 discloses the method of manufacturing a medical ultrasonic treatment device for 10generating ultrasonic vibrations and for transmitting the ultrasonic vibrations to a tool which is or can be connected to the ultrasonic treatment device, comprising: providing an ultrasonic vibration generator with a plurality of piezoelectric elements to which an electrical voltage can be applied in order to generate the ultrasonic vibrations, and connecting the plurality of piezoelectric elements to a circuit board through which the 15piezoelectric elements can be supplied with electric voltage.
Regarding claim 17, as explained above, the circuit board comprises a plurality of contact sections, wherein on each contact section at least one surface contact with an electrically conducting metallic layer is provided, and wherein between two neighboring 20contact sections one piezoelectric element of the plurality of piezoelectric elements is inserted, such that the piezoelectric element inserted between the two neighboring contact sections contacts one surface contact of each of the two neighboring contact sections. The electrodes are formed between the piezoelectric elements. 
Claims 1, 3-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2015072318 (hereinafter WO’318).
Regarding claim 1, WO’318 discloses a medical ultrasonic treatment device for generating ultrasonic vibrations and for transmitting the ultrasonic vibrations to a tool which can be connected to the ultrasonic 5treatment device, comprising: an ultrasonic vibration generator (30) with a plurality of piezoelectric elements (41) to which an electric voltage can be applied in order to generate the ultrasonic vibrations, and a circuit board (42, 43, 45, 33) to supply the plurality of piezoelectric elements with electric voltage.
Regarding claim 3, the circuit board comprises a plurality of contact sections, wherein on each contact section at least 15one surface contact is provided, at which an electrically conducting metal layer of the circuit board contacts one of the plurality of piezoelectric elements. See Fig. 3.
Regarding claim 4, at least one contact section of the plurality of contact sections comprises two opposite sides, wherein 20each of the opposite sides has a surface contact. The contact section of elements, 42, 45 have two opposite sides. 
Regarding claim 5, the contact sections of the plurality of contact sections are arranged parallel and/or substantially aligned to one another. Contact sections shown in Fig. 3 are parallel to each other. 
Regarding claim 6, neighboring contact sections of the plurality of contact sections are connected to one another by respective connecting sections of the circuit board.
Regarding claim 7, the plurality of piezoelectric elements are arranged in a stack, wherein one respective contact section of the plurality of contact sections of the circuit board is arranged between two neighboring piezoelectric elements of the stack. See Figs. 2 and 3.
Regarding claim 8, the plurality of piezoelectric elements are arranged in a stack, wherein the connecting sections are arranged outside the stack.
Regarding claim 9, the connecting sections following one another relative to a longitudinal axis of the stack are each arranged on opposite sides of the stack. Figs. 2 and 3 show contact portions on both sides of the stack. 
Regarding claim 10, Fig. 3 shows elements 41 and 45 comprising openings. 
Regarding claim 11, the circuit board comprises a linking section (35) for connection to an electrical power source.
Regarding claim 14, the plurality of contact sections are arranged at an angle relative to the linking section.
Regarding claim 15, the electric energy is supplied through the power supply wiring.
Regarding claim 16, WO’318 discloses the method of manufacturing a medical ultrasonic treatment device for 10generating ultrasonic vibrations and for transmitting the ultrasonic vibrations to a tool which is or can be connected to the ultrasonic treatment device, comprising: providing an ultrasonic vibration generator with a plurality of piezoelectric elements to which an electrical voltage can be applied in order to generate the ultrasonic vibrations, and connecting the plurality of piezoelectric elements to a circuit board through which the 15piezoelectric elements can be supplied with electric voltage.
Regarding claim 17, as explained above, the circuit board comprises a plurality of contact sections, wherein on each contact section at least one surface contact with an electrically conducting metallic layer is provided, and wherein between two neighboring 20contact sections one piezoelectric element of the plurality of piezoelectric elements is inserted, such that the piezoelectric element inserted between the two neighboring contact sections contacts one surface contact of each of the two neighboring contact sections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’310.
Regarding claim 2, JP’310 fails to disclose the circuit board comprising a flexible circuit board. However, it is the Examiner's position that it would have been an obvious matter of design choice to use a flexible circuit board since flexible circuit boards provide compact size, save space and are widely available. Therefore, the use of a flexible circuit board would have been a matter of design choice. 
Regarding claims 12 and 13, JP’310 fails to disclose the plug element. However, it would have been an obvious matter of design choice to provide a plug element in order to allow for removing or replacing the tool as needed. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to
provide a plug to allow for connection/disconnection of the tool from the power supply base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yetter discloses the use of a flexible circuit board in an ultrasonic transducer. Curra discloses an ultrasound transducer. Akagane, Kubota, and Yamada disclose al ultrasonic treatment device with a piezoelectric stack and electrical connections on both sides of the stack. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837